50 F.3d 1096
311 U.S.App.D.C. 144
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CITIZENS BANK OF CLOVIS, Petitioner,v.FEDERAL DEPOSIT INSURANCE CORP., Respondent.
No. 94-1007.
United States Court of Appeals, District of Columbia Circuit.
Feb. 22, 1995.

Before:  BUCKLEY, WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review of a decision and order of the Federal Deposit Insurance Corporation ("FDIC").  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Petitioner challenges the FDIC's decision and order of December 7, 1993.  The FDIC found that petitioner had engaged in several "unsafe and unsound" banking practices within the meaning of 12 U.S.C. Sec. 1818 (Supp.1993) and issued a cease-and-desist order pursuant to its findings.  Because we find no reversible error in the FDIC's findings, conclusions, and remedy, it is


3
ORDERED AND ADJUDGED, by the Court, that the petition for review is denied.


4
The Clerk is directed to withhold the issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).